DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1 – 8 and 10 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “an input” in line 15 lacks proper antecedent basis because the same recitation of “an input” was previously recited in line 13.  It is unclear whether this second recitation of “an input” refers to the same previously recited “input” or a second “input”.
The lack of clarification in Applicant’s recitations renders this claim indefinite.
Regarding claim 2, the two recitations of “a notification” in lines 2 – 3 lack proper antecedent basis because the recitation of “a notification” was previously recited in line 16 of claim 1, from which claim 2 depends.
It is unclear whether the recitations of “a notification” in claim 2 are different versions of the notification of “claim 1” or are different notifications.

Regarding claims 3 – 8, each of these claims refers to “a notification” which, as set forth above with regard to claim 2, lacks proper antecedent basis because the phrase “a notification” was originally introduced in claim 1.
It is unclear whether the recitations of “a notification” in claims 3 – 8 are different versions of the notification of “claim 1” or are different notifications.  For example, the “notification” recitation of claim 5 has six different “a notification” recitations based on it being dependent from claims 1, 2, 3, and 4.
Regarding claim 2, the recitation that “a notification by the control device and a notification by the head-mounted display apparatus are switched” is indefinite for the following reasons.
It is unclear how notifications on two separate devices can be “switched” with another.  As recited in claim 1, from which claim 2 depends, the “notification” itself is in response to a “switch” of the user interfaces.
Instead, in paragraph [0166] of Applicant’s Specification, it is disclosed that a notification is provided on either control device 300 or HMD 100 in response to different types of user interfaces switches.
However, nowhere in Applicant’s specification is it disclosed that the notifications themselves are “switched”, as required by claim 2.
For at least the reasons, the above recitation of claim 2 is indefinite in light of the rest of Applicant’s disclosure.
Regarding claim 10, the recitation of “an input” in line 13 lacks proper antecedent basis because the same recitation of “an input” was previously recited in line 
The lack of clarification in Applicant’s recitations renders this claim indefinite.
Regarding claim 11, the recitation of “an input” in line 11 lacks proper antecedent basis because the same recitation of “an input” was previously recited in line 14.  It is unclear whether this second recitation of “an input” refers to the same previously recited “input” or a second “input”.
The lack of clarification in Applicant’s recitations renders this claim indefinite.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1 – 3 and 10 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (U.S. Pub. 2017/0337897).
Regarding claim 1, Jung teaches: a display system (FIG. 2) comprising:
a head-mounted display apparatus that includes a first display unit and is to be mounted on a head of a user (FIG. 2; paragraph 0043]; HMD 200 includes display unit 251), and
a control device to be coupled to the head-mounted display apparatus (FIG. 2; paragraph [0037]; mobile terminal 100 is connected to HMD 200),

the control device executes switching between a plurality of user interfaces including a first user interface and a second user interface (FIGS. 6, 7D, 8; paragraphs [0110], [0113], [0120], [0127]; when an event occurs on mobile terminal 100, a notification icon 610 may be displayed.  Different types of events result in displaying different notification icons 610, 740, etc., on display unit 151 of mobile terminal 100 as illustrated in FIGS. 6, 7D, and 8.  Each of the different notification icons in response to an event constitutes a user interface as does the absence of an event and notification icon.  When a first event occurs in FIG. 6, notification icon 610 [first user interface] is displayed.  When a second event occurs in FIG. 7D, notification icon 740 [second user interface] is displayed.  In this manner, the display unit 151 of mobile terminal 100 switches between different user interfaces depending on the occurrence of event notifications), the first user interface being configured to display a first input screen on the second display unit to detect an input to the touch sensor, the second user interface being configured to display a second input screen on the second display unit to detect an input to the touch sensor (FIGS. 6, 7D, 8, 11A, 12; paragraphs [0176], [0177], [0182], [0183]; when an event occurs and a notification is provided on display unit 151, a user may apply touch gestures to display unit 151.  In a first example of FIG. 11A, a user may apply a touch gesture to the displayed interface of display unit 151 to remove a notification of the event on HMD display unit 251.  In a second example of FIG. 12, a 
a notification is made when the user interfaces are switched (FIGS. 6, 7D, 8; paragraphs [0110], [0113], [0120], [0127]; as set forth above, when an event occurs on mobile terminal 100, a notification icon 610 may be displayed.  The notification icon 610 is in the form of a user interface.  Accordingly, events on the mobile terminal 100 provide user interfaces with notifications on at least one of mobile terminal 100 and HMD 200).  
Regarding claim 2, Jung teaches: wherein, when the plurality of user interfaces are switched, a notification by the control device and a notification by the head-mounted display apparatus are switched in accordance with change of display of the first display unit in association with the switching of the user interfaces (FIG. 8; paragraph [0127]; as set forth above, the “interfaces” are switched when an event occurs and a notification is displayed on display unit 151 of the mobile terminal 100.  In the example of FIG. 8, notification information 810 is displayed on display unit 251 of HMD 200 and a notification is also displayed on display unit 151 of the mobile terminal 100 in response to a calendar event).  
Regarding claim 3, Jung teaches: wherein, when the user interfaces are switched without change of display of the first display unit, a notification is made by the control device (FIG. 7D; paragraph [0120]; in certain scenarios, an event generates a 
when the user interfaces are switched with change of display of the first display unit, a notification is made by the head- mounted display apparatus (FIG. 8; paragraph [0127]; in certain scenarios, an event generates a notification on both display unit 251 of HMD 200 and display unit 151 of mobile terminal 100).
Regarding claim 10, this claim is a method recitation of the functional processes rejected above with regard to claim 1.  Accordingly, this claim is rejected for at least the same reasons as set forth above with regard to claim 1.  A duplication of the above rejection will not be included in this Office Action for purposes of brevity.
Regarding claim 11, Jung teaches: a non-transitory computer-readable storage medium storing a computer-executable program for controlling a control device (paragraphs [0208], [0209]; the operations of the mobile terminal 100 may be implemented as computer-readable codes in a program recorded medium).
The remainder of this claim is a repetition of the subject matter that has already been rejected above with regard to claim 1.  Accordingly, the remainder of this claim is rejected for at least the same reasons as set forth above with regard to claim 1.  A duplication of the above rejection will not be included in this Office Action for purposes of brevity.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, as applied to claim 3 above, and further in view of Cho (U.S. Pub. 2015/0015479).
Regarding claim 4, Jung teaches: wherein110 the control device includes a vibration generating unit or a sound output unit (FIG. 4A; paragraph [0070]; mobile terminal 100 includes haptic module 153 [vibration generating unit] and audio output module 152 [sound output unit]).
Jung fails to explicitly disclose: when the user interfaces are switched without change of display of the first display unit, a notification is made using the vibration generating unit or the sound output unit.
However, in a related field of endeavor, Cho discloses a mobile terminal 100 connected to HMD 300a which is a head (FIG. 1 paragraphs [0057], [0058]).
With regard to claim 4, Cho teaches: when the user interfaces are switched without change of display of the first display unit, a notification is made using the vibration generating unit or the sound output unit (paragraph [0117]; in response to the occurrence of an event, alarm unit 153 may output an audio signal or vibration to inform the user as to the occurrence of the event).
Jung and Cho to yield predictable results.  More specifically, the teachings of a mobile terminal that outputs visual notifications in response to an event to at least one of the display of the mobile terminal or a connected heads-up display, as disclosed by Jung, are known.  Additionally, the teachings of a mobile terminal connected to a heads-up display where the mobile terminal outputs vibration and/or sound notifications in response to an event, as taught by Cho, are known as well.  The combination of the known teachings of Jung and Cho would yield the predictable result of a mobile terminal that outputs visual as well as vibration or audio notifications in response to an event to at least one of the display of the mobile terminal or a connected heads-up display.  In other words, it would have been obvious to incorporate the vibration or audio notification components in response to an event of Cho into the visual notification component in response to an event of Jung.  Such a modification merely requires utilizing the existing haptic module and audio output module of Jung to provide additional notifications to a user that an event has occurred, as disclosed by Cho.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Jung and Cho to yield the aforementioned predictable results.
Regarding claim 5, the combination of Jung and Cho teaches: wherein, when the user interfaces are switched with change of display of the first display unit, a notification using the vibration generating unit or the sound output unit and a notification by the first display unit are made (Jung; FIG. 8; paragraph [0127]; as set forth above, Cho; paragraph [0117]; as set forth above, in response to an event, alarm unit 153 may output an audio signal or vibration to inform the user as to the occurrence of the event).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Jung and Cho to yield predictable results for at least the reasons set forth above with regard to claim 4.
Regarding claim 6, Jung teaches: wherein when the user interfaces are switched with change of display of the first display unit, information related to the user interface of the second display unit is displayed by the first display unit (FIG. 8; paragraph [0127]; as set forth above, the “interfaces” are switched when an event occurs and a notification is displayed on display unit 151 of the mobile terminal 100.  In the example of FIG. 8, notification information 810 is displayed on display unit 251 of HMD 200 which is related to scheduled information of the mobile terminal 100).

8.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, as applied to claim 3 above, and further in view of Gatta et al. (U.S. Pub. 2018/0150996).
Regarding claim 7, Jung teaches: wherein the first display unit is a see-through type display unit that transmits an external scene and displays an image so that the 
Jung fails to explicitly disclose: in a case where the control device is not visually recognized through the first display unit when the user interfaces are switched, a notification of the switching of the user interfaces is made by the control device.
However, in a related field of endeavor, Gatta discloses: a head-mounted display device that displays a notification regarding another display device (Abstract).
With regard to claim 7, Gatta teaches: in a case where the control device is not visually recognized through the first display unit when the user interfaces are switched, a notification of the switching of the user interfaces is made by the control device (FIG. 4; paragraph [0054]; when smartphone 338 receives an event, such as an incoming phone call, a notification may be transmitted to HMD device 100.  In this scenario, when smartphone 338 is not within the field of view 400 of the HMD device 100, the event of a phone call on smartphone 338 [control device] causes HMD device 100 to display a notification of the location of smartphone 338 via the letter “P” at a boundary of the field of view 400 to indicate that the smartphone 338 is located outside the field of view in the direction of the displayed letter “P”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Jung and Gatta to yield predictable results.  More specifically, the teachings of a mobile terminal that outputs notifications in response to an event to at least one of the display of the mobile terminal or a connected heads-up display, as disclosed by Jung, are Gatta, are known as well.  The combination of the known teachings of Jung and Gatta would yield the predictable result of a mobile terminal that outputs notifications in response to an event to at least one of the display of the mobile terminal or a connected heads-up display where a specific event of the mobile terminal results in a notification in the heads-up display specifying the location of the mobile terminal outside the field of view of the heads-up display.  In other words, it would have been obvious to incorporate the particular location-based notification of Gatta in response to a specific event of the mobile terminal 100 of Jung when the mobile terminal 100 is outside the field of view of the HMD 200 thereof.  Such a modification merely requires utilizing the particular notification of Gatta in the device of Jung.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Jung and Gatta to yield the aforementioned predictable results.
Regarding claim 8, Jung fails to explicitly disclose: wherein, in a case where the control device is visually recognized by the first display unit when the user interfaces are switched, a notification of the switching of the user interfaces is not made by the control device.
However, Gatta teaches: wherein, in a case where the control device is visually recognized by the first display unit when the user interfaces are switched, a notification of the switching of the user interfaces is not made by the control device (FIG. 4; 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Jung and Gatta to yield predictable results for at least the reasons set forth above with regard to claim 7.

9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jung.
Regarding claim 9, Jung teaches: a display system (FIG. 2) comprising:112
a head-mounted display apparatus that includes a first display unit and is to be mounted on a head of a user (FIG. 2; paragraph 0043]; HMD 200 includes display unit 251); and
a control device to be coupled to the head-mounted display apparatus,
wherein the control device includes (FIG. 2; paragraph [0037]; mobile terminal 100 is connected to HMD 200):
a second display unit (FIG. 2; paragraph [00070]; display unit 151);
a touch sensor disposed so as to overlap with the second display unit (FIG. 2; paragraph [0070]; display unit 151 that is a touch screen with an inter-layered structure with both a display and a touch sensor overlapping one another);
an application executing unit configured to execute an application that uses detected data of the touch sensor (FIG. 4A; paragraphs [0072], [0073]; controller 
a detecting unit configured to acquire the detected data of the touch sensor (FIG. 4A; paragraphs [0073], [0077]; controller 180 controls the overall operations of mobile terminal 100.  This includes receiving and processing touch signals detected by touch-sensitive display unit 151); and
an event informing unit configured to inform the application executing unit of the detected data of the touch sensor and an operation event of the touch sensor (FIGS. 4A, 7D; paragraphs [0070], [0073], [0120]; controller 180 controls the overall operations of mobile terminal 100.  This includes displaying input interfaces on display unit 151 on which a user can apply a touch input which results in a specific operation being executed.  Specifically, in FIG. 7D, a notification on an incoming phone call is displayed on display unit 151 of mobile terminal 100.  As illustrated, there is a user interface object that permits a user to either accept the call or reject the call via a touch input.  While this is not explicitly disclosed, this type of touch-based user interface regarding incoming calls on a mobile terminal has been well-known and conventional for many years before the effective filing date of Applicant’s claimed invention.  For example, see Apple’s iPhone®), and
at least any one of a type of the operation event or the detected data informed by the event informing unit to the 113application executing unit is changed in accordance with a user interface displayed on the second display unit (FIGS. 4A, 7D, 8; paragraphs [0070], [0073], [0098], [0127]; different events result in different user interfaces being displayed, as set forth throughout this Office Action.  For example, in FIG. 7D, a user 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/RYAN A LUBIT/Primary Examiner, Art Unit 2626